Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 8-10, 11-13, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doris (Patent No.: US 9647139) filed in the IDS on 04/20/2018 in view of Frougier (Patent No. US 10192867).
Re claim 1, Doris, FIG. 18 teaches a semiconductor device, comprising: 
a substrate (1) comprising a semiconductor material with a predetermined crystal orientation; 
a gate stack comprising a plurality of nanosheet channel layers (40, FIG. 18, col. 11: lines 19-28) each nanosheet channel layer being controlled by metal gate electrodes (45, col. 12: lines 40-45) located above and below the nanosheet channel layer, each nanosheet channel layer (40 same material as 5b) comprising the same semiconductor material (Si, col. 11: lines 19-28) and crystal orientation as that of the substrate; 
comprising a plurality of separated bridging structures (5b) respectively connected to each nanosheet channel layer (40).
Re claim 11, Doris, FIG. 18 teaches a semiconductor chip, comprising at least one semiconductor device that comprises: 
at least one gate stack comprising a plurality of channel layers (40), each channel layer being controlled by metal gate electrodes (45) located above and below the nanosheet channel layer (40); 
a source/drain region (35/5b) on each of opposite sides of each gate stack, each source/drain region comprising a plurality of separated bridging structures (5b) respectively connected to each channel layer (40), each bridging structure (5b) having a same semiconductor material and crystal orientation as that of the channel layer (40).
Re claim 21, Doris, FIG. 18 teaches a semiconductor device, comprising: 
a substrate (1) comprising a semiconductor material with a predetermined crystal orientation; 
a gate stack comprising a plurality of nanosheet channel layers (40), each nanosheet channel layer being controlled by metal gate electrodes (45) located above and below the nanosheet channel layer; 
a source/drain region (35/5b) on each of opposite sides of said gate stack, each source/drain region comprising bridging structures (5b) respectively connected to each nanosheet channel layer (40).
a conductive material wrap-around-contact (material of 35, FIG. 14, col. 10: lines 32-59) in each source/drain region, the wrap-around-contact filling spaces between the bridging structures and encapsulating the bridging structures (5b).
Doris differs from the invention by not showing a metal wrap-around-contact separately formed in each source/drain region, the metal wrap-around-contact filling spaces between the bridging structures and encapsulating the bridging structures, wherein the bridging structures are embedded in the metal wrap-around-contact.

    PNG
    media_image1.png
    580
    980
    media_image1.png
    Greyscale

Frougier teaches a metal wrap-around-contact ([MWaC], FIG. 17 [as shown above], col. 9, lines 59-67 & col. 10, lines 1-5) separately formed in each source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12), the metal wrap-around-contact filling spaces between the bridging structures and encapsulating the bridging structures [BS], wherein the bridging structures [BS] are embedded in the metal wrap-around-contact [MWaC].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching enhancing the connectivity of the source and drain region, as taught by Frougier.

    PNG
    media_image2.png
    517
    934
    media_image2.png
    Greyscale

Re claim 2, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein the substrate comprises silicon with a (110) crystal orientation (FIG. 6, col. 9: lines 33-67 and col. 10: lines 1-11), and 
Frougier, FIG. 17 [as shown above] teaches wherein the bridging structures are each separated from each other [BS], and 
wherein the metal wrap-around-contact [MWaC] is distinct from the bridging structure in the source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12), the metal wrap-around-contact filling spaces (horizontally and vertically) between the bridging structures [BS] that are separated and the metal wrap-around-contact [MWaC] encapsulate the bridging structures.

    PNG
    media_image3.png
    628
    807
    media_image3.png
    Greyscale

Re claim 4, in the combination, Frougier, FIG. 17 [as shown above] teaches the semiconductor device of claim 1, wherein the bridging structures do not contact each other, 
wherein the source/drain region includes the source/drain epitaxy (epitaxial growth of a first doped material 510, FIG. 4, col. 7, lines 3-10, note that this epitaxial material having [100] orientation, col. 5, lines 25-30) including a crystal structure Si (100) and is a single merged epitaxy component, 
wherein the bridging structures [BS] are void [BeingV] of being merged together
Re claim 5, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein each nanosheet channel layer comprises a nanowire channel layer (40) so that said semiconductor device comprises a nanowire transistor (refer to claim 7), and wherein the bridging structures [BS] are embedded in the metal wrap-around-contact (35).
Re claim 8, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein each bridging structure (5b) is connected to its respective nanosheet layer (40) at a proximal end and to a dielectric material at a distal end (20), and wherein the bridging structures [BS] are embedded in the metal wrap-around-contact (35),
wherein the bridging structures ([BS], FGI. 18 [as shown above]) span across the source/drain region, and 
wherein the bridging structures include epitaxial bridging structures that are not merged together (BS].
Re claim 9, in the combination, Frougier, FIG. 17 [as shown above] teaches the semiconductor device of claim 1, as comprising a first semiconductor device of a pair of adjacent semiconductor devices, 
wherein one of the source/drain regions of the first semiconductor device is shared as a common source/drain region (D2/S2 of FIG. 12) of a second semiconductor device of the pair of adjacent semiconductor devices, and 
wherein each bridging structure in the shared source/drain region is connected to its respective nanosheet layers (nanosheet stack 310, FIG. 4, col. 6, lines 62-67) in each of the first and second semiconductor devices.
Re claim 10, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein a width dimension of the source/drain region is 10-20 nanometers (col. 11: lines 45-57), and
wherein the bridging structures [BS] do not contact each other.
Re claim 12, in the combination, Doris, FIG. 18 teaches the semiconductor chip of claim 11, wherein the bridging structures do not contact each other, and further comprising:
a metal contact (top most portion of 116(516)) formed on the metal wrap-around-contact (middle portion of 116(516) formed between 106), the metal wrap-around-contact comprising a conductive path between the metal contact and the plurality of nanosheet channel layers (104, FIG. 9B); and
wherein the bridging structures are filled in with an interlayer dielectric (ILD) material (30, FIG. 11).
Re claim 13, in the combination, Doris, FIG. 18 teaches the semiconductor chip of claim 12, wherein each channel layer (40) comprises one of a nanowire channel layer and a nanosheet channel (refer to claim 7),
wherein the bridging structures are filled in with an interlayer dielectric (ILD) material (30, FIG. 12), 
wherein the bridging structures do not contact each other (because of 30, FIG. 11), 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (5b, FIG. 11), and 
wherein the bridging structures are void of being merged together.
Re claim 20, in the combination, Radosavlvjevic teaches the semiconductor device of claim 1, further comprising a metal contact (602) formed on the metal wrap-around-contact ([BS] of Doris), the metal wrap-around-contact comprising a conductive path between the metal contact and the plurality of nanosheet channel layers (5b of Doris),
wherein the bridging structures do not contact each other (because of 30, FIG. 11), 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (5b, FIG. 11), and 
wherein the bridging structures are void of being merged together.
Re claim 22, in the combination, Radosavlvjevic teaches the semiconductor device of claim 21, further comprising a metal contact (602) formed on the metal wrap-around-contact ([BS] of Doris), the metal wrap-around-contact comprising a conductive path between the metal contact and the plurality of nanosheet channel layers (5b of Doris),
wherein the bridging structure is not merged together ([BS], FIG. 11 [as shown above]),
Doris teaches wherein the bridging structures do not contact each other (because of 30, FIG. 11), 
wherein the source/drain region includes the source/drain epitaxy including a crystal structure Si (100) and is a single merged epitaxy component (5b, FIG. 11), and 
wherein the bridging structures are void of being merged together.
Re claim 23, in the combination, Frougier, FIG. 17 [as shown above] teaches the semiconductor device of claim 21, wherein the bridging structures do not contact each other and are not merged [BS],
wherein the source/drain region (D1/S1 of FIG. 7 & D2/S2 of FIG. 12) on each of opposite sides of each gate stack, each source/drain region comprising a plurality of the bridging structures that are separated from each other respectively connected to each channel layer, and each bridging structure having a same semiconductor material (312, FIG. 4) and crystal orientation as that of the channel layer and 
wherein the metal wrap-around-contact [MWaC] separately formed in the source/drain region, the metal wrap-around-contact filling spaces [BeingV] between the bridging structures and encapsulating the bridging structures.
Re claim 24, in the combination, Doris, FIG. 18 teaches the semiconductor device of claim 1, wherein the source/drain region includes a source/drain epitaxy and is a merged epitaxy component (the region of 35 formed between 5b).
Claim(s) 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doris/Xie in view of XIE (Pub. No.: US 2018/0301531).
	Doris/Xie teach all the limitation of claim 1.
Doris/Xie fail to teach the limitation of claim 6-7/10/15-16.
XIE teaches wherein the bridging structures are formed a p-channel field effect transistor (PFET) (620, FIG. 11, ¶ [0069] & [0059], [0024]) (claim 6/14).
wherein the bridging structures are formed an n-channel field effect transistor (NFET) (620, FIG. 11, ¶ [0069] & [0059], [0024]) (claim 7/15).
	In re claims 7/15, XIE differs from the invention by not showing boron-doped to source and drain region thereby form a p-channel field effect transistor (PFET) and a phosphorus-doped to source and drain region thereby form a n-channel field effect transistor (NFET).
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the above said teaching because it is a very well-known in the semiconductor art that the p-channel field effect transistor wherein the source and drain are doped with the p-type material such as boron and the n-channel field effect transistor wherein the source and drain are doped with the n-type material such as phosphorous since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enable feature scaling beyond current two-dimensional CMOS technology, as taught by Xie, [0002].
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are moot due to a new ground of rejection. 
In response to Applicant' s argument that
“However, as seen in Fig. 17 of Frougier, the alleged metal wrap-around-contact 1810 and 1840 is not separately formed in each source/drain region 
Additionally, for illustration purposes and not to limit the claims, the claimed invention indicates the advantage of the embedded bridge structures, "[0026] ..Yet a third distinguishing feature in FIG. 1 is that the bridging structures 102 are embedded in a metal wrap-around-contact (WAC) 103, which improves access to the lower nanosheet layer(s) in the gate stack, thereby reducing access resistance in the source/drain structure 101 compared to the epitaxy-based source/drain structures 405, 406, 407 shown in FIG. 4." See [0026] of the published version of the specification, emphasis added by Applicant.
2. The epitaxial semiconductor material 35 of Doris explicitly teaches away from metal wrap-around-contact. 
MPEP § 2143.03(VI) states that "[a] prior art reference must be considered in its 
entirety, i.e., as a whole, including portions that would lead away from the claimed invention." Accordingly, where cited art teaches away from a claimed feature, the cited art is not available for the purposes of an obviousness rejection. 
Doris, recites: 
The term "epitaxial semiconductor material" denotes a semiconductor material that has been formed using an epitaxial deposition or growth process. "Epitaxial growth and/or deposition" means the growth of a semiconductor material on a deposition surface of a semiconductor material, in which the semiconductor material being grown has substantially the same crystalline characteristics as the semiconductor material of the deposition surface. In some embodiments, when the chemical reactants are controlled and the system parameters set correctly, the depositing atoms arrive at the deposition surface with sufficient energy to move around on the surface and orient themselves to the crystal arrangement of the atoms of the deposition surface. Thus, in some examples, an epitaxial film deposited on a {100} crystal surface will take on a { 100} orientation." A metal would not have such a semiconductor properties. 
See col., 9, line 61 to col. 10, line 11 of Doris, emphasis added by Applicant. 
The semiconductor properties of reference 35 explicitly teach away from the claimed invention which specifically recites a metal. Therefore, Doris should not be modified with Fougier or Xie as reference 35 would not longer be a semiconductor that can be doped. 
Additionally, the Examiner uses 116 of Xie which is a gate or 516 which is another metal gate, which is an entirely different element, and should not be used to modify Doris. 
Moreover, the epitaxial semiconductor material 35 cannot be used an equivalent to the metal wrap round of the claimed invention, since there is the source/drain epitaxy in the claimed invention.
3. According to MPEP 2143.01, "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).", emphasis added. 
As mentioned above, epitaxial semiconductor material 35 being changed to a 
conductive metal would change the entire Doris invention. The Doris reference specifically defines the material 35 as not a metal but as having certain semiconductor properties. As shown above, Doris, recites: 
The term "epitaxial semiconductor material"denote material that has been formed using an epitaxial de                   process. "Epitaxial growth and/or deposition" means the growth of a semiconductor material on a deposition surface of a semiconductor material, in which the semiconductor material being grown has substantially the same crystalline characteristics as the semiconductor material of the deposition surface. In some embodiments, when the chemical reactants are controlled and the system parameters set correctly, the depositing atoms arrive at the deposition surface with sufficient energy to move around on the surface and orient themselves to the crystal arrangement of the atoms of the deposition surface. Thus, in some examples, an epitaxial film deposited on a {100} crystal surface will take on a {100} orientation." A metal would not have such a semiconductor properties. 
See col., 9, line 61 to col. 10, line 11 of Doris, emphasis added by Applicant. 
Changing the semiconductor properties of reference 35 of Doris as discussed above to a metal would be problematic. If reference 35 is changed to be a metal, it cannot be doped as discussed in Doris. Therefore, the modification by Fourgier would render Doris unsatisfactory for its intended purpose. 
4. Moreover, Applicant respectfully submits that neither Doris, nor Fourgier , nor any alleged combination thereof teaches or suggests: 
"a metal wrap-around-contact in each source/drain region, the 
wrap-around-contact filling spaces between the bridging structures 
and encapsulating the bridging structures"(e.g., claim ]) and 
a metal contact formed on the metal wrap-around-contact, the 
metal wrap-around-contact comprising a conductive path between 
the metal contact and the plurality of nanosheet channel layers" 
(e.g., claim 20),”, pages 2-6.


    PNG
    media_image4.png
    664
    980
    media_image4.png
    Greyscale

The Examiner respectfully submits that the metal wrap around 1810 of the middle source region [S1/S2] is clearly separated from the 1810 of the far right drain region as shown in FIG. 17 as listed above, label as [ClearlyS].
2 and 3. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the epitaxial semiconductor material 35 of Doris is a CONDUCTIVE contact layer and metal layer 1810 is a CONDUCTIVE contact layer, therefore, it would be reasonable to combine the Doris and Frougier to get an appropriate contact material and it does not teach away.
4. First, independent claims 1, 11 and 21 do not require the conductive paths as stated in the argument, wherein “a metal wrap-around-contact separately formed in each source/drain region, the metal wrap-around-contact filling spaces between the bridging structures and encapsulating the bridging structures, wherein the bridging structures are embedded in the metal wrap-around-contact” (claim 1)
Second, As shown in FIG. 17 above, there are ELECTRICALLY conductive paths as it states clearly “conductive metal 1810 forms a second vertical conductive metal region 1840 which in turn provides a wrap-around contact for second FET 1330 (a top FET in relation to first FET 820)”, see col. 9, lines 60-67 and col. 10, lines 105.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894